Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the Appeal Brief filed on 8/13/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/WILLIAM G TROST IV/            Supervisory Patent Examiner, Art Unit 2442                                                                                                                                                                                            

Response to Arguments
1.	Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lueckenhoff et al. (US 8774056 B2) in view of Argenti (US 10181978 B1).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-2 and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims cover software per se. 
	Claim 1 recites as “a plurality of electronic components.” Specification [0014] provides that a component may include a “composition module.” [0045] discloses that a component may be a “software components” as opposed to a hardware component, as recited in Claim 3. 
	As such, Claim 1-2 and 7-10 would cover a system comprising of only software components, i.e. software per se. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lueckenhoff et al. (US 8774056 B2) in view of Argenti (US 10181978 B1).

Claim 1	Lueckenhoff teaches a modular room system having disaggregated components combined to form a local endpoint for a collaboration session, the local endpoint needing various functions to conduct a particular collaboration session, the functions varying between collaboration sessions, (Examiner notes that when reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, the preamble only makes reference to an intended “collaboration session,” and likewise the body of the claim only recites an intended “collaboration session.” Therefore, even were the preamble given consideration, the preamble would have no weight as pertains to this intended use element) 
the modular room system comprising:
a plurality of electronic components, the plurality of electronic components communicatively couplable over a network (FIG. 1) and configured to, when coupled, enable the network to facilitate the particular collaboration session with a remote endpoint in which functions of the local endpoint are shared amongst two or more of the electronic components, wherein at least one of the sharable functions is a control function; (Examiner notes that “to facilitate the particular collaboration session…” comprises an intended use statement that does not have patentable weight, the claim recites that the plurality of electronic components enable facilitation, but the claim does not cover the facilitation) and
at least one of the electronic components is configured to automatically:
discover the plurality of electronic components; (Col 2. Lines 22-24, wherein the neighbor discovery protocol, “NDP,” automatically discovers devices on the network)
obtain capability information from each of the discovered electronic components; (Col. 2, Lines 40-51, obtaining NDP TLV messages, Col. 4, Lines 48-65, wherein the NDP TLV may be a capability bitmap, i.e. capability information) and
determine at least one functionality available to discovered electronic components based, at least in part, on the obtained capability information; (FIG. 7, Col. 10, Lines 53-60, parsing the TLV, i.e. the obtained capability information, and extracting the relevant information; Col. 9, 1-8, relevant information such as functionality on the network) 
However, Lueckenhoff does not explicitly teach assign individual functions of the various functions needed by the local endpoint for the particular collaboration to selected of the discovered electronic components; and 
coordinate the assigned functions of the selected electronic components to establish a collaboration session between the selected electronic components and a remote endpoint.
From a related technology, Argenti teaches obtain capability information; (FIG. 3A, Col. 9, Lines 38-40, obtaining capability information from a registry of device capabilities) 
determine at least one functionality available to discovered electronic components based, at least in part, on the obtained capability information; (FIG. 3A, Col. 9, Line 40-44, determining a functionality available, for example, the ability to provide the desired time of data, based upon the obtained capability information) 
assign individual functions of the various functions needed by the local endpoint for the particular collaboration to selected of the discovered electronic components; (FIG. 3A, Col. 9, Lines 45-52, assigning a needed function by first device for a particular collaboration to a discovered second device; Col. 9, Lines 33-37 and Lines 41-44, the functions are needed by the first device and capable of being provided by the second device) and 
coordinate the assigned functions of the selected electronic components to establish a collaboration session between the selected electronic components and a remote endpoint. (Col. 10, Lines 15-35, wherein the assigned functions to the other devices of the network are coordinated by the first device to establish a coordination session between the devices, wherein data processes and data analysis is being coordinated across devices)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lueckenhoff to incorporate the function coordination feature of Argenti in order to enable a device to access the capabilities of other devise on the network to supplement and improve performance, such as in data analytics. (Argenti, Col 1, Lines 5-31)

Claim 3	Lueckenhoff in view of Argenti teaches Claim 1, and further teaches
wherein the plurality of electronic components comprises multiple hardware components (Luckenhoff, FIG. 1 , Col. 2, Lines 11-21, devices A and B) and multiple software components. (Luckenhoff, FIG. 2, Col. 2, Lines 11-21, receiver software A and B)

Claims 11 and 13 are taught be Lueckenhoff in view of Argenti as described for Claims 1 and 3 respectively.

4.	Claims 2, 4-6, 9-10, 12, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lueckenhoff et al. (US 8774056 B2) in view of Argenti (US 10181978 B1) and in further view of Abelow (US 20120069131 A1).

Claim 2	Lueckenhoff in view of Argenti teaches Claim 1, but does not explicitly teach wherein the functions include audio functions and session functions, and wherein the audio functions are controlled by a first electronic component and the session functions are controlled by a second electronic component.  
From a related technology, Abelow teaches wherein the functions include audio functions and session functions, and wherein the audio functions are controlled by a first electronic component (Abelow, FIG. 18, ¶0563, audio functions controlled by speaker 375) and the session functions are controlled by a second electronic component.  (Abelow, FIG. 36, Device Remote Control Processing, RCP 1380, ¶0690, RCP 1380 controlling the control and navigation components)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques used by Lueckenhoff in view of Argenti to incorporate the various device embodiments into their system in order to provide broader coverage of device capabilities to the user. 

Claim 4	Lueckenhoff in view of Argenti and Abelow teaches Claim 3, and further teaches wherein the plurality of electronic components comprises microphones, (Abelow, ¶0066, system includes microphones) speakers, (Abelow, ¶0066, system includes speakers) monitors, (Abelow, ¶0084, system includes monitors) cameras, (Abelow, ¶0066, system includes cameras) encoders, (Abelow, ¶0619, devices includes encoders) decoders, (Abelow, ¶0619, devices includes decoders) input devices, control devices, (Abelow, FIG. 36, URC 1370) and sensors. (Abelow, ¶0506, devices includes sensors)

Claim 5	Lueckenhoff in view of Argenti and Abelow teaches Claim 3, and further teaches  wherein the plurality of electronic components comprise a set of electronic components comprising a microphone, (Abelow, ¶0066, system includes microphones) a speaker, (Abelow, ¶0066, system includes speakers) a monitor, (Abelow, ¶0084, system includes monitors) a camera, (Abelow, ¶0066, system includes cameras) a video encoder and decoder, (Abelow, ¶0619, devices includes encoders and decoders for video) and an audio encoder and decoder. (Abelow, ¶0619, devices includes encoders and decoders for audio) wherein collaboration session is without video, (Abelow, ¶0076, wherein the implementation comprises an audio-only format) and
wherein the at least one of the electronic components automatically discovers the set of electronic components, (Abelow, ¶0695, wherein the URC discovery broadcasts are automated on default) automatically obtains the capability information of the set of electronic components, (Abelow, FIG. 37, step 1354, ¶0696, obtaining a list of controllable functions) automatically determines at least one functionality of each of the set of electronic components, (Abelow, ¶0696, wherein these controllable functions are the functionalities available to the devices) automatically assigns functions to only the microphone, speaker and audio encoder and decoder of the set of electronic components, (Abelow, ¶0032, assigning various functions) and coordinates the microphone, speaker and audio encoder and decoder to establish the collaboration session without video. (Abelow, ¶0509, wherein the LTP coordinates between electronic components to establish a collaboration session, ¶0076, wherein the session is audio-only)

Claim 6	Lueckenhoff in view of Argenti and Abelow teaches Claim 3, and further teaches wherein each of the electronic components from amongst the plurality of electronic components is configured to integrate with one or more of the other electronic components from amongst the plurality (Abelow, FIG. 18, ¶0563, wherein each of the plurality of devices integrate with the other devices) in accordance with a predefined set of parameters based on capabilities of each of the electronic components, (Abelow, FIG. 37, ¶0698, device integration based on the device interface/features of respective specified devices based on device capabilities) and wherein coordinating the assigned functions of the selected electronic components to establish a collaboration session includes instructing at least two of the selected electronic components to operate the assigned functions in accordance with the predefined set of parameters to provide at least one aspect of the collaboration session. (Abelow, FIG. 18, ¶0563, wherein the plurality of devices enable the facilitation of a collaboration session, for example, a collaboration session of the 

Claim 9	Lueckenhoff in view of Argenti teaches Claim 1, but does not explicitly teach wherein the plurality of electronic components are configured to produce and consume a plurality of different media streams including one or more audio streams, one or more video streams, one or more content streams, one or more data streams, or a combination thereof. 
From a related technology, Abelow teaches wherein the plurality of electronic components are configured to produce and consume a plurality of different media streams including one or more audio streams, one or more video streams, one or more content streams, one or more data streams, or a combination thereof. (Abelow, FIG. 18, ¶0563, wherein the plurality of device produce, i.e. present media streams, ¶0566, wherein the plurality of devices consume, i.e. receive, media streams from servers 345, 350, and 355, ¶0563 and ¶0566, the streams being audio, video, content, and other data streams) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques used by Lueckenhoff in view of Argenti to incorporate the various device embodiments into their system in order to provide broader coverage of device capabilities to the user. 

Claim 10	Lueckenhoff in view of Argenti and Abelow teaches Claim 9, and further teaches wherein at least one electronic component from amongst the plurality of electronic components is a session manager configured to automatically manage the plurality of different media streams (Abelow, FIG. 44-46, SVS “Superior Viewer Sensor” 1406, ¶0776 - ¶0778, wherein an SVS comprises a session manager configured to automatically manage a plurality of media streams, for example altering visual display and in coordination with one or more of a disaggregated multipoint control unit, (Abelow, FIG. 45, Remote Control 1425) one or more remote endpoints, (Abelow, FIG. 45, SVS sensor 1421, display screen 1422, audio device 1424) and one or more network services that can participate in collaboration. (Abelow, FIG. 45, ¶0777, a network service of presenting a RTP view on the Grand Canal in Venice, Italy which the device can participate in collaboration to present)

Claims 12, 14-16, and 19-20 are taught be Lueckenhoff in view of Argenti and Abelow as described for Claims 2, 4-6 and 9-10 respectively.

5.	Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lueckenhoff et al. (US 8774056 B2) in view of Argenti (US 10181978 B1) and of Abelow (US 20120069131 A1)  and in further view of Yellamraju et al. (US 20110119597 A1).
	
Claim 7	Lueckenhoff in view of Argenti and Abelow teaches Claim 6, but does not explicitly teach wherein each of the electronic components stores the predefined set of parameters. 
Yellamraju teaches wherein each electronic component stores a predefined set of parameters (FIG. 4, Auditorium Manager 426 of a client device 400, ¶0055, storing an auditorium view parameter, FIG. 8, Auditorium Grid 800) based on capabilities of each of the electronic components. (¶0055, the auditorium view parameter based on each of the capabilities, such as bandwidth or camera status, of each of the client devices)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multimedia device collaboration taught in Lueckenhoff in view of Argenti and Abelow further use of parameters to handle multimedia presentation across multiple 

Claim 8	Lueckenhoff in view of Argenti, Abelow and Yellamraju teaches Claim 7, and further teaches wherein at least some of the stored predefined set of parameters having been downloaded from an electronic component of the network. (Yellamraju, FIG. 6, step 602, ¶0066, wherein the updates to the audience view is downloaded from Presence Server 300, FIG. 3)

Claims 17-18 are taught by Lueckenhoff in view of Argenti, Abelow and Yellamraju as described for Claim 7-8 respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        

/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442